            Case 2:03-cr-00371-MCE Document 1207 Filed 03/26/21 Page 1 of 2


 1   Gene D. Vorobyov
 2   CA Bar # 200193
     450 Taraval Street, # 112
 3
     San Francisco, CA 94116
 4
     Attorney for Defendant
 5
     SHAWN MICHAEL CONLEY
 6

 7
                    IN THE UNITED STATES DISTRICT COURT
 8

 9                FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11
     UNITED STATES OF AMERICA,            )   Case No.: 2:03-cr-00371-MCE-8
12
                                          )
                                          )
                       Plaintiff,         )   Order Granting Motion for
13
                                          )   Appointed Counsel to Receive a
                                          )   Copy of Sealed Transcripts and
14   vs.                                  )   Documents
15
                                          )
                                          )
     SHAWN MICHAEL CONLEY,                )
16
                                          )
17                     Defendant.         )
                                          )
18
                                          )
                                          )
19
                                          )

20   ///
21
     ///
22

23   ///
24
     ////
25
     ///
26

27   ///
28

                                              -1-
           Case 2:03-cr-00371-MCE Document 1207 Filed 03/26/21 Page 2 of 2


 1
           Based on a finding of good cause, the defendant’s motion for his
 2
     appointed counsel to obtain a copy of sealed transcripts and documents
 3
     (including, but not limited to) the sealed transcript of June 26, 2008, change
 4
     of plea hearing is GRANTED.
 5
           IT IS SO ORDERED.
 6

 7

 8   Dated: March 25, 2021

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                              -2-
